The Vice Chancellor.
From the examination I have been able to give to the complainant’s case, I doubt whether he has made out a sufficient case to entitle him to the relief he asks by his bill. It is certainly not sufficient if the defendant’s answer is to be received. Such, at any rate, is my opinion upon the merits of the complainant’s case as it at present appears. But whatever may be the view taken of the merits, there is a difficulty in allowing the injunction in this cause upon original bill, upon another ground. The agreement for the sale of the land was perfected by the execution of a deed, and a bond and mortgage to secure the purchase money. The purchaser remained quietly in possession. The bond and mortgage is foreclosed in this court. The bill asks for an injunction to restrain the proceedings upon such foreclosure.
This the court will not grant. Proceedings in this court will not be restrained by injunction issuing out of this court upon a new bill, whether filed by a party, privy, or stranger to the old bill. The only mode is to apply by petition for an order. ' The injunction must be refused, with costs to be taxed.(a)

 See last preceding case, Smith vs. The American Life Insurance and Trust Company, to the same point.